430 F.2d 1178
Vern Mac THOGMARTIN, Appellant,v.Warden MOSELEY and United States of America et al., Appellees.
No. 115-70.
United States Court of Appeals, Tenth Circuit.
June 8, 1970, Certiorari Denied Nov. 9, 1970, See 91 S.Ct.155.

Appeal from the United States District Court for the District of Kansas; Arthur J. Stanley, Jr., Judge.
Vern Mac Thogmartin, pro se.
Before LEWIS, Chief Judge, and PICKETT and HICKEY, Circuit Judges.

ORDER.

1
Thogmartin was notified that this court was considering summary affirmance, and he took the opportunity afforded him to file a memorandum opposing such disposition.  Nonetheless, examination of the file and records in this cause prompts the conclusion that the questions presented are so unsubstantial as not to require further argument.  Accordingly, the judgment of the district court is affirmed on the court's own motion, for the reasons stated in the Memorandum and Order of the district court, 313 F. Supp. 158 (D.Kan.1969).